DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 16 and 20 are amended.
Claims 2 and 4 are cancelled.
Allowable Subject Matter
Claims 1, 3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Cho (US Pub 2015/0331242) discloses an electronic device (see fig. 1; device 100): a display (see fig. 1; display 120); a memory storing instructions (see par 0097; discloses the processor readable recording medium include read-only memory (ROM), random-access memory (RAM), magnetic tapes, floppy disks); and at least one processor configured to execute the stored instructions to (see fig. 1; processor 140): implement a first content in a 3-dimensional (3D) virtual space (see par 0035; discloses HMD device 100 may play surround video content including a surround video image); 
obtain a user's gaze information from a head mounted display (HMID) device connected to the electronic device based on a movement of the user wearing the HMD device through the communication interface while the first content is reproduced; determine a field of view (FOV) based on the gaze information; render an area corresponding to the FOV of the first content being implemented in the 3D virtual space; store information relating to the FOV in the memory as metadata of the first content in response to a specified event; and store at least a portion of the area corresponding to the FOV in the memory as a thumbnail of the first content in response to the specified event, wherein the thumbnail of the first content is generated based on, at least, a reference point corresponding to a center position of the FOV, wherein an initial gaze information at a time in which the first content begins to be reproduced is defined to correspond to a particular region of the first content in advance of the first content being reproduced and wherein at least one of a size, a resolution, and a horizontal to vertical ratio of the thumbnail is determined based on the reference point and a characteristic of an application executing the first content and wherein at least one processor is further configured to generate a thumbnail cache in a plurality of sizes to support views of the plurality of sizes and link and store a key value for identifying the first content and the thumbnail when generating the thumbnail cache and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Cho to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.

With respect to claim 16, Cho (US Pub 2015/0331242) discloses an electronic device (see fig. 1; device 100): a memory storing instructions (see par 0097; discloses the processor readable recording medium include read-only memory (ROM), random-access memory (RAM), magnetic tapes, floppy disks); a display (see fig. 1; display 120); and at least one processor configured to execute the stored instructions to (see fig. 1; processor 140): implement a first content in a 3-dimensional (3D) virtual space (see par 0035; discloses HMD device 100 may play surround video content including a surround video image); 
 However Cho alone or in combination with other prior art or record fails to disclose obtain a user's gaze information from a head mounted display (HMD) device connected to the electronic device based on a movement of the user wearing the HMD device through the communication interface while the first content is reproduced; determine a field of view (FOV) based on the gaze information; render an area corresponding to a field of view (FOV) of the first content being implemented in the 3D virtual space; store information relating to the FOV in the memory as metadata of the first content in response to a specified event; and store at least a portion of the area corresponding to the FOV in the memory as a thumbnail of the first content in response to the specified event, wherein the thumbnail of the first content is generated based on, at least, a reference point corresponding to a center position of the FOV, wherein an initial gaze information at a time in which the first content begins to be reproduced is defined to correspond to a particular region of the first content in advance of the first content being reproduced,-an wherein at least one of a size, a resolution, and a horizontal to vertical ratio of the thumbnail is determined based on the reference point and a characteristic of an application executing the first content; and wherein at least one processor is further configured to generate a thumbnail cache in a plurality of sizes to support views of the plurality of sizes and link and store a key value for identifying the first content and the thumbnail when generating the thumbnail cache and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Cho to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 16 is allowed.
Claims 17-19 are allowed for being directly or indirectly dependent on allowed independent claim 16.
Claim 20 is directed towards a non-transitory computer-readable storage medium storing instructions and comprising similar limitations as claim 1. Therefore claim 20 is allowed for similar reasons as claim 1 is allowed for.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624